                         IN TIIE TINTTED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISS$SIPPI
                                    ABERDEEN DIVISION

AMANDA L. WEINRICII                                                                                PLAINTIFF

vs.                                                                               No. 1 :19-CY-105-SA-DAS

MATTIIEW P. DONOVANI, ACTING SECRETARY
OF TIIE DEPARTMENT OF THE
IJNITED STATES AIR FORCE                                                                        DEFENDANT

                              AGRBEp ORpER prShdrSSrNG AC_LJON
                                 BY REASON OF SETTLEPIENT

           The court has been advised by oounsel that this action has been settled or is in the

  process of being    settled.   Therefore, it is not necessary that the action remain upon the

  calendar ofthe court,

           IT IS IIEREBY ORDERED               that this action be dismissed without      prejudice. The

  court retains complete jurisdiction to vacate this order and to reopen the action upon carue

  shown that settlement has not been completed and further litigation is necessary.
                      ,1'+\
           This the   I'   day of October,2019.



                                                     UNITED STATES DTSTRICT COURT JUDGE
                                                     NORTHERN DISTRICT OF MISSISSPPI




Assistant U
Northem            t of Mississippi




' Matthew P. Donovan replaced Heather Wilson as the (Acting) Secretary of the Air Force on June I, 201 9,
